  Case 18-32464-KLP Doc 18 Filed 07/14/21 Entered 07/14/21 15:19:20                                                            Desc
                   UNITED STATES BANKRUPTCY
                               Page  1 of 1    COURT
                     EASTERN DISTRICT OF VIRGINIA
                          RICHMOND DIVISION


RE: Christina Ann Trevino XXX-XX-7758                                                           Case No. 18-32464


              DIRECTIVE FOR TERMINATION OF WAGE DEDUCTION


DEPARTMENT OF DEFENSE
DFAS-IN JFV -PAYROLL DEPT
8899 E 56TH STREET
INDIANAPOLIS IN 46249
       The above case having been completed, dismissed, or converted to a Chapter 7, or the debtor
no longer being an employee of your company and no further payments being required in this matter;

       IT IS DIRECTED:

       That the above Employer be, and is hereby directed to discontinue withholding any additional
funds from the wages of the debtor, Christina Ann Trevino, and to remit directly to the debtor any
funds held or to be held as of the date of this Directive under the previous Directive for Deduction.

     THIS DIRECTIVE IS ENTERED PURSUANT TO A STANDING ORDER OF THE
UNITED STATES BANKRUPTCY COURT.

Dated: July 14, 2021

                                                     /S/Suzanne E. Wade
                                                     Suzanne E. Wade, Trustee
                                                     Eastern District of Virginia, Richmond Division
   IF ANY INFORMATION IS DESIRED REGARDING THIS DIRECTIVE, CALL THE TRUSTEE'S OFFICE AT
                               804.775.0979 OR FAX TO 804.775.0986

            The Trustee does hereby certify that a copy of this Directive was mailed to the debtor, debtor's counsel and the
                                                  employer on the date above written.



                                                     /S/Suzanne E. Wade
                                                     Suzanne E. Wade, Trustee
